Mellen C. J.
delivered the opinion of the Court at Augusta in the ensuing week, as follows.
The Stat. 1822. ch. 193. sec. 4. provides for an appeal by either party in any personal action, wherein any issue has been joined, under certain limitations as "to the amount, and conditions as to costs. There was a similar limitation of the right of appeal in the Stat. 1811. ch. 33.; but not in the Slat. 1782. ch. 11. which permitted an appeal by “ any party aggrieved at the “judgment of the Court of Common Pleas upon any action.” This provision remained in force till the Stat. 1803. ch. 155. took away the right of appeal from any judgment rendered in that Court upon default. The cases of Bemis v. Faxon and of Lampheare v. Lamprey, which refers to it, were founded on the act of 1782, which did not confine the right of appeal to cases *312where issue had been joined. But our Stat. 1822. ch. 193. sec. fi. expressly provides that “ either party aggrieved by any “ opinion, direction, or judgment of said Court of Common Pleas “ in any matter of law, may allege exceptions to the same,” in a summary manner, and pursue his remedy in the mode there pointed out; — and this provision extends to cases where either party is aggrieved, whether issue has been joined or not. No party therefore is without remedy. The plaintiff should have pursued this course in the present ca,se ; but having omitted so to do, the case is not regularly before us, and we can only dismiss it as a misentry. Of course it is not necessary that we should give any opinion on the question of filing a new writ. It is hardly necessary to add that the cases cited from Massachusetts bear no resemblance to this, and were decided upo» principles which have since been changed.
See Frolhingham v. Dutton, ante, p. 255.